Citation Nr: 0605538	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  04-26 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for a back disability, 
to include claimed as secondary to service-connected 
residuals of a left fibula fracture.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
postoperative residuals of a deviated nasal septum and 
deformity, and if so, whether service connection is 
warranted.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and if so, whether service 
connection is warranted.  


REPRESENTATION

Veteran represented by:  California Department of Veterans 
Affairs




WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to May 
1971.      

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 RO rating decision, which denied 
service connection for a back disability, postoperative 
residuals of a deviated nasal septum and deformity, and PTSD.  

It appears that the RO has determined that new and material 
evidence had been received to reopen the veteran's claims of 
entitlement to service connection for postoperative residuals 
of a deviated nasal septum and PTSD, and then denied the 
claims on the merits.  Notwithstanding such action, the Board 
must make an independent assessment as to whether new and 
material evidence sufficient to reopen the veteran's claims 
has been received under 38 U.S.C.A. § 5108.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) (the Board is required 
to decide whether new and material evidence has been received 
preliminarily to addressing merits; what the RO may have 
determined in this regard is irrelevant).  The issues on 
appeal are phrased accordingly.

In October 2005, the veteran appeared at the RO and testified 
at a hearing before the undersigned Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding for VA.  A transcript of that hearing is 
associated with the claims file.  

The claims of entitlement to service connection for PTSD, 
reopened herein below, and service connection for a back 
disability, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran and his representative as to what further action is 
required on his part.


FINDINGS OF FACT

1.  In a July 1991 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
postoperative residuals of a deviated nasal septum; the 
evidence received since the July 1991 RO decision includes 
evidence that is not cumulative or redundant of evidence 
previously considered and that, by itself or when considered 
with previous evidence, relates to an unestablished fact and 
raises a reasonable possibility of substantiating the claim.  

2.  There is competent evidence showing that the veteran 
currently has postoperative residuals of a deviated nasal 
septum and deformity that are related to his period of active 
service.

3.  In a November 2002 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD; the evidence received since the November 2002 RO 
decision includes evidence that is not cumulative or 
redundant of evidence previously considered and that, by 
itself or when considered with previous evidence, relates to 
an unestablished fact and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for postoperative 
residuals of a deviated nasal septum and deformity.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).

2.  The veteran's postoperative residuals of a deviated nasal 
septum and deformity were due to injury that was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(d) (2005).

3.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005), eliminated the concept 
of a well-grounded claim and redefined the obligations of VA 
with respect to its duties to notify and to assist a 
claimant.  

The regulations included amendments concerning the timing and 
scope of assistance VA will provide to a claimant who 
attempts to reopen a previously denied claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
amended definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a), is not liberalizing, but applies only 
to an application to reopen a finally decided claim received 
on or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
It thus applies to this veteran's claims, which were received 
after August 2001.

In any case, the Board's decision herein is favorable to the 
veteran such that no further action is required to comply 
with the VCAA and the implementing regulations relevant to 
the issue of whether new and material evidence has been 
received to reopen claims of entitlement to service 
connection for postoperative residuals of a deviated nasal 
septum/deformity and PTSD.  

II.  New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for a disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to establish service connection for PTSD, the 
following is required:  medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2005).

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  

The evidence that must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In the present case, the RO in a rating decision in July 1991 
previously denied a claim of entitlement to service 
connection for a deviated nasal septum and deformity, on the 
basis that the evidence established that the veteran's nasal 
and sinus condition existed prior to service and was not 
aggravated therein.  The RO in a rating decision in November 
2002 previously denied a claim of entitlement to service 
connection for PTSD, on the basis that the evidence did not 
establish that the veteran had a diagnosis of PTSD.  In 
letters dated in July 1991 and November 2002, respectively, 
the RO informed the veteran of its determination to deny 
service connection for a deviated nasal septum and PTSD, and 
of his rights to appeal those decisions.  As the veteran did 
not appeal the RO's decisions, they are considered final.  
Notwithstanding the finality of the decisions, the veteran's 
claims may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 3.104 (2005); 38 C.F.R. §§ 20.302, 20.1103 (2005).  

The last final disallowance of the veteran's claims in this 
case is the July 1991 RO decision with regard to the deviated 
nasal septum/deformity, and the November 2002 RO decision 
with regard to PTSD.  As such, the Board will consider 
evidence submitted since these determinations in order to 
ascertain whether that evidence is new and material to reopen 
the veteran's claims for service connection for a deviated 
nasal septum/deformity and PTSD.  

A.  Deviated Nasal Septum and Deformity

In the July 1991 rating decision, the RO considered the 
veteran's service medical records, which showed that on a 
report of medical history in January 1967, the veteran 
reported that he had fractured his nose at age 16.  At the 
time of a January 1967 physical examination for enlistment 
purposes, the veteran's nose was evaluated as normal.  During 
service, the veteran underwent multiple surgeries pertaining 
to his nose.  In June 1967, he underwent a septoplasty for a 
diagnosed marked septal deviation with bridge bulge.  It was 
noted then that the veteran had intermittent upper 
respiratory infections that were aggravated by the deviated 
septum, which he desired to be repaired.  In October 1969, a 
rhinoplasty was performed for a nasal deformity with airway 
obstruction dating from age 14.  In August 1970, a nasal 
reconstruction was performed.  It was noted at that time that 
he had had a long history of nasal airway obstruction due to 
nasal deformity from repeated episodes of nasal trauma in his 
teens.  In September 1970, the nasal splints were removed.  
At the time of a May 1971 physical examination for separation 
purposes, the veteran's nose was evaluated as normal and 
there were no complaints or complications relating to the 
surgeries.  

The evidence received since the RO's July 1991 rating 
decision includes various private medical records and 
statements, and statements and testimony of the veteran and 
his wife.  In statements and testimony, the veteran indicates 
that his nose was broken a couple of years prior to his entry 
into the military, that he did not have any breathing 
difficulties until after he reported aboard his ship, and 
that his breathing improved after the second nasal surgery 
but worsened after the third surgery.  His wife states that 
over the nearly 30 years that she and the veteran have been 
married, she has observed that a very slight nasal problem 
has become significantly worse with debilitating nasal 
congestion.  

The private medical evidence shows that the veteran was 
treated by one private physician, D.S., M.D., beginning in 
October 1996 for allergic rhinitis and cough.  In a February 
2003 statement, a physician in internal medicine, D.Z., M.D., 
indicated that he had treated the veteran in the early 1980s 
for many ailments, to include sinusitis and chronic 
congestion.  He had recommended that the veteran consult with 
an allergist for his chronic congestion.  In a radiology 
consultation report, dated in December 2003, it was noted 
that the veteran had difficulty breathing.  A CT scan of the 
sinuses at that time showed the following:  cortical 
irregularity and discontinuity of the mid-anterior bony nasal 
septum with exuberant soft tissue on either side of the 
septum, which could be postoperative in nature; mild 
angulation and discontinuity of the nasal bones bilaterally, 
which was compatible with prior surgery; a retention cyst of 
the left maxillary sinus and mucus collection in the right 
maxillary sinus; and mucosal thickening of the ethmoid 
sinuses and frontal sinuses bilaterally.  

In regard to the evidence submitted since the July 1991 RO 
decision, the Board finds that it was not previously before 
the RO in July 1991.  The testimony, in particular, is 
probative of the issue at hand, namely whether the veteran's 
current nasal and sinus condition was incurred in or 
aggravated during his period of service.  The Board also 
finds that the additional evidence is "material" as it 
relates to an unestablished fact necessary to substantiate 
the veteran's claim.  Specifically, in this case, the 
required "unestablished fact" consists of medical evidence 
that a current disability is related to disease or injury 
that was incurred in or aggravated during service.  The CT 
scan of the sinuses in December 2003 demonstrated bony 
deformity and tissue growth that appear to be related to 
surgical intervention in service.  Moreover, given that the 
statements of the veteran, to the effect that he has had 
breathing problems ever since surgery was performed in 
service, are presumed credible, it appears that his current 
nasal and sinus condition may be related back to service.

Unlike the records before the RO in July 1991, the additional 
records contain competent medical and lay evidence of current 
residuals from the nasal surgery performed during service.  
As noted, of particular significance in this regard are the 
CT scan report of the sinuses in December 2003 and the 
statements and testimony of the veteran and his wife.  
Considering this evidence, it appears that the veteran has 
postoperative residuals of a deviated nasal septum and 
deformity, which can be related to his period of service.  
The Board thus finds that the additionally-received evidence 
raises a reasonable possibility of substantiating the claim, 
as required under 38 C.F.R. § 3.156, such that the claim is 
reopened.  The Board will address the merits of this claim in 
section III, herein below.  

B.  PTSD

In the November 2002 rating decision, the RO considered the 
veteran's service medical and personnel records and 
statements of the veteran.  The service medical records do 
not show any complaints, diagnosis, or treatment for a 
psychiatric disorder.  The veteran's statements were to the 
effect that he was receiving treatment for PTSD at the Vet 
Center (however, the RO's initial attempt at obtaining those 
records was unsuccessful).   
 
The evidence received since the RO's November 2002 rating 
decision includes medical treatment reports and various 
statements and testimony of the veteran.  Through the latter, 
the veteran detailed stressful experiences, of which there 
were about four, that he had during service.  The additional 
medical evidence includes a private physician's statement 
dated in February 2003, which indicates that he had treated 
the veteran in the early 1980s for anxiety, and outpatient 
reports dated in 1995 and 1996, which indicates treatment for 
panic disorder with agoraphobia and major depressive 
disorder.  The medical evidence also includes reports from 
the Vet Center, dated from September 1995, which shows 
ongoing treatment for feelings of stress, anxiety, and panic 
attacks.  In a statement dated in January 2003, a clinical 
psychologist associated with the Santa Cruz County Vet Center 
indicates that she followed the veteran in four sessions of 
individual therapy in 2002 and diagnosed him with PTSD.  She 
summarized the nature and severity of the veteran's PTSD, and 
also referred to the veteran's temporary duty assignments in 
Vietnam during service and his being subject to enemy fire.  

In regard to the evidence submitted since the November 2002 
RO decision, the Board finds that it was not previously 
before the RO in November 2002.  In particular, the January 
2003 medical statement of a clinical psychologist is 
probative of the issue at hand, namely whether the veteran 
currently has a diagnosis of PTSD that is related to his 
period of service.  The Board also finds that the additional 
evidence is "material" as it relates to an unestablished 
fact necessary to substantiate the veteran's claim.  
Specifically, in this case, the required "unestablished 
fact" consists of medical evidence that the veteran 
currently has PTSD related to in-service stressors.  The 
clinical psychologist associated with the Vet Center 
indicated that the veteran met the DSM-IV criteria for a 
diagnosis of PTSD.  She also referred in her report to the 
veteran's numerous assignments in Vietnam and to his being 
subjected to enemy fire.  

Unlike the records before the RO in November 2002, the 
additional records contain a diagnosis of PTSD that may be 
related to the veteran's experiences in the military.  The 
Board thus finds that the additionally-received evidence 
raises a reasonable possibility of substantiating the claim, 
as required under 38 C.F.R. § 3.156, such that the claim is 
reopened and further development must be undertaken.  

III.  Service Connection for Deviated Nasal Septum and 
Deformity

The Board now considers the merits of the veteran's claim of 
entitlement to service connection for deviated nasal septum 
and deformity, on a de novo basis.  Preliminarily, the Board 
notes that, as cited herein above, the VCAA and its 
implementing regulations have redefined VA's duty to assist a 
claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  
The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet. App. 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for a disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection also may be established for disability 
resulting from aggravation of a preexisting injury or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110.  Every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  In its decisions, the Board is bound to 
follow the precedent opinions of the General Counsel.  38 
U.S.C.A. § 7104(c).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.  

The veteran contends that he has residual problems caused by 
multiple nasal surgeries during service.  His allegations and 
the evidence relevant to his claim have been detailed herein 
above.  The Board has considered the veteran's contentions as 
well as his service and medical history.  It is the judgment 
of the Board that the veteran has postoperative residuals of 
a deviated nasal septum and deformity that is related to his 
military service.  

In reviewing the medical evidence in particular, the Board 
notes that although the veteran had reported a previous nose 
fracture at the time of his entry into service, his nose was 
evaluated as normal on the enlistment physical examination.  
Thus, he is presumed sound with regard to his nose, except 
for the noted history of a nose fracture.  Thereafter, he 
underwent four surgeries, as described herein above.  There 
is no evidence prior to service of his ever having had nasal 
surgery.  Although his nose was evaluated as normal at the 
time of his separation in May 1971, the veteran evidently had 
sinus difficulties following service.  He received treatment 
in the early 1980s for sinusitis and chronic congestion.  
More recently, he has received treatment for allergic 
rhinitis and cough.  Whether or not these sinus problems are 
in some way residuals of his in-service sinus surgeries has 
not been made clear by the record.  In any case, a CT scan of 
the sinuses in December 2003 does clearly indicate that bony 
deformity, and possibly extensive soft tissue buildup, is 
related to surgery.  In that regard, it is noted that there 
is mild angulation and discontinuity of the nasal bones 
bilaterally compatible with prior surgery.  

After considering all the evidence, the Board finds that 
there is competent evidence showing that the veteran 
currently has postoperative residuals of a deviated nasal 
septum and deformity that is related to his period of active 
service.  Accordingly, his claim of service connection is 
granted.  


ORDER


As new and material evidence has been received, the claim of 
entitlement to service connection for postoperative residuals 
of a deviated nasal septum and deformity is reopened, and to 
that extent the appeal is granted.  

Service connection for postoperative residuals of a deviated 
nasal septum and deformity is granted.  

As new and material evidence has been received, the claim of 
entitlement to service connection for PTSD is reopened, and 
to that extent the appeal is granted.  


REMAND

Prior to Board consideration of the merits of the veteran's 
claim of entitlement to service connection for PTSD, on a de 
novo basis, as well as its review of the claim of entitlement 
to service connection for a back disability, additional 
development is indicated.  Remand is warranted in this appeal 
primarily to ensure that all pertinent medical evidence is 
associated with the claims file and to obtain contemporary 
medical opinions as to the nature and etiology of the 
veteran's back disability and mental disability.  

First, the veteran contends that his present back disability 
had its onset in service.  He testified in October 2005 that 
after a leg cast was placed on his left leg in treatment for 
a left fibula fracture, he started having problems with his 
back.  He stated that the back pain has stayed with him.  He 
has also claimed that his back disability is the result of 
his service-connected residuals of a left fibula fracture.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to 
prevail on the issue of entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

A preliminary review of the claims file shows that the 
veteran has been diagnosed with various back disabilities, to 
include degenerative disc disease and spinal stenosis.  The 
file also contains two statements of private physicians, 
dated in December 2003, who opine that the veteran's present 
back disability is related to an in-service leg fracture that 
caused an altered gait, which in turn led to the misalignment 
and accelerated wear of the spine.  However, there does not 
appear to be any medical evidence that the veteran's now 
service-connected left fibula fracture had caused any gait 
dysfunction.  It is noted in that regard that the fibular 
fracture was identified in service medical records as a 
simple, closed, nondisplaced fracture, and he was returned to 
duty the day following the fracture.  Moreover, it does not 
appear that prior to rendering such opinions in December 
2003, the veteran's private physicians had access to the 
claims file in order to furnish such opinion.  A 
comprehensive review of the file would also show that the 
veteran has been involved in accidents since his discharge 
from service, which may have impacted his back.  For 
instance, in a medical report dated in March 1992, W. B. D., 
M.D., relates that the veteran had significant motorcycle 
accidents in 1971 and 1974, as well as a martial arts 
accident in 1974, and had exacerbations of back pain in 1982 
and 1992.  

To fulfill VA's duty to assist the veteran, the RO should 
arrange for the veteran to undergo an examination for the 
purpose of ascertaining the nature and etiology of his back 
disability, based upon a complete and independent review of 
relevant in-service and post-service medical history.  
38 U.S.C.A.§ 5103A(d).    

Prior to the examination, the RO should attempt to obtain 
additional pertinent treatment records indicated by the 
veteran.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In 
that regard, it does not appear that the RO has obtained the 
private treatment records from Dr. W. B. D., Dr. F. B., and 
Dr. N. G., for which the veteran submitted signed medical 
release forms in January 2003.  

Second, in regard to the veteran's claim of service 
connection for PTSD, the claims file contains treatment 
records relevant to evaluation of the veteran for various 
psychiatric complaints.  In the early 1980s, the veteran was 
treated for anxiety.  In 1995 and 1996, he was diagnosed with 
panic disorder with agoraphobia and major depressive 
disorder.  He subsequently was seen at the Vet Center for 
feelings of stress, anxiety, and panic attacks.  A clinical 
psychologist associated with the Vet Center reported, in a 
statement dated in January 2003, that the veteran met the 
criteria for a diagnosis of PTSD.  However, she did not 
clearly identify the stressors upon which the diagnosis was 
made, although she made a vague reference to the veteran 
having been subject to enemy fire.  To fulfill VA's duty to 
assist the veteran, he should be afforded a VA psychiatric 
examination to confirm or rule out a diagnosis of PTSD based 
on in-service stressors.  



Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should take all appropriate 
steps to obtain copies of treatment 
records, relevant to evaluation of the 
veteran for complaints referable to a 
back disability, for association with the 
claims file from the following physicians 
(for which the veteran had submitted 
medical release forms in January 2003):  
Dr. W. B. D., Dr. F. B., and Dr. N. G..

2.  The RO should arrange for the veteran 
to undergo an appropriate VA examination, 
in order to ascertain the nature and 
etiology of his back disorder.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  All necessary tests 
should be accomplished.  The examiner 
should elicit from the veteran a history 
of all back complaints and treatment 
during and following service; furnish a 
diagnosis of all currently present back 
disabilities; and render an opinion as to 
the likely date of onset and etiology of 
all diagnosed back disabilities.  In that 
regard, the examiner's particular 
attention is directed to the following:  a 
report dated in March 1992 of W. B. D., 
M.D., who related that the veteran had 
significant motorcycle accidents in 1971 
and 1974, as well as a martial arts 
accident in 1974, and had exacerbations of 
back pain in 1982 and 1992; a February 
2003 statement of D.Z., M.D., who 
indicated that he treated the veteran for 
back pain in the early 1980s; and 
statements dated in December 2003 from 
N.G., M.D., and K.S., M.D., who opined 
that the veteran's present back disability 
was related to an in-service leg fracture 
that caused an altered gait, which in turn 
led to the misalignment and accelerated 
wear of the spine.  With respect to 
furnishing an etiological opinion, the 
examiner should opine as to (a) whether it 
is at least as likely as not that any 
currently diagnosed back disability is 
related to the veteran's period of active 
service from February 1967 to May 1971; 
(b) whether it is at least as likely as 
not that any currently diagnosed back 
disability is causally related to the 
veteran's service-connected residuals of a 
left fibula fracture, and if not (c) 
whether it is at least as likely as not 
that the service-connected residuals of a 
left fibula fracture aggravate any 
currently diagnosed back disability.  If 
aggravation is determined to exist, the 
examiner should address:  (a) the baseline 
manifestations which are due to the 
effects of any back disability found on 
examination; and (b) the increased 
manifestations, which, in the examiner's 
opinion, are attributable to the service-
connected left fibula fracture residuals.  
The rationale for all opinions offered 
should be provided.

3.  The RO should arrange for the veteran 
to undergo a VA psychiatric examination 
for the purpose of ascertaining whether or 
not he suffers from PTSD (as defined by 
the diagnostic criteria from DSM-IV).  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  Based 
upon the examination results and the 
review of the claims file, the examiner 
should specifically confirm or rule out a 
diagnosis of PTSD under DSM-IV.  If PTSD 
is diagnosed, the examiner should clearly 
identify the claimed event/s that is/are 
considered stressors supporting the 
diagnosis, and the examiner should fully 
explain why such stressors are considered 
sufficient under the standards of the 
fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  
A complete rationale for the opinion would 
be helpful.  

4.  If the VA examiner has diagnosed the 
veteran with PTSD, and provided that the 
identified stressors are related to his 
military service, the RO should then send 
a report of all stressors identified by 
the VA examiner, and all associated 
documents, to the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
formerly known as U.S. Armed Services 
Center for Unit Records Research.  JSRRC 
is located at Kingman Building, Room 2C08, 
7701 Telegraph Road, Alexandria, VA  
22315-3802.  JSRRC should be requested to 
provide any information that might 
corroborate each of the veteran's alleged 
stressors.  A response, negative or 
positive, should be associated with the 
claims file.  The RO should, as indicated, 
undertake follow-up through appropriate 
channels to obtain verification of the 
veteran's claimed stressors. 

5.  After completion of the foregoing, the 
RO should adjudicate on the merits the 
veteran's claims of service connection for 
a back disability and PTSD, based on a 
review of the entire evidentiary record.  
If the decision remains adverse to the 
veteran, the RO should provide him and his 
representative with a supplemental 
statement of the case covering all 
evidence received after the statement of 
the case and the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received, but 
he has the right to submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted in this case.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


